     2:21-cv-01034-BHH    Date Filed 08/05/21   Entry Number 41    Page 1 of 16




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION


JW ALUMINUM COMPANY,

                          Plaintiff,       Civil Action No.: 2:21-cv-1034-BHH

v.

ACE American Insurance Company, Starr
Technical Risks Agency, Inc., Westport
Insurance Corporation, AIG Specialty
Insurance Company, & General Security
Indemnity Company of Arizona,

                          Defendants.



        REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
INSURERS’ MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12 (b)(6) OR, IN
   THE ALTERNATIVE, STAY PROCEEDINGS AND COMPEL PLAINTIFF TO
               SUBMIT TO EXAMINATION UNDER OATH
         2:21-cv-01034-BHH                  Date Filed 08/05/21                 Entry Number 41                 Page 2 of 16




                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1

STATEMENT OF FACTS ............................................................................................................. 1

ARGUMENT .................................................................................................................................. 3

   I.     THE COMPLAINT SHOULD BE DISMISSED BECAUSE JWA DID NOT SATISFY
          THE POLICIES’ CONDITION PRECEDENT TO FILING A LAWSUIT ....................... 3

          A. Insurers’ Motion is Supported by Proper Evidence ...................................................... 3

          B.     The Complaint Should be Dismissed Because JWA Breached A Condition
                 Precedent to Filing a Lawsuit ...................................................................................... 6

          C.     While Insurers Need Not Show Prejudice to Prevail, JWA’s Refusal to Submit
                 to EUO Has Prejudiced Insurers’ Adjustment ............................................................. 9

   II.    IN THE ALTERNATIVE, THE COURT SHOULD STAY THE PROCEEDINGS
          AND COMPEL PLAINTIFF TO APPEAR FOR AN EUO .............................................. 9

CONCLUSION ............................................................................................................................. 12




                                                                      i
       2:21-cv-01034-BHH                 Date Filed 08/05/21               Entry Number 41               Page 3 of 16




                                             TABLE OF AUTHORITIES


Cases

Am. Chiropractic Ass'n v. Trigon Healthcare, Inc.,
  367 F.3d 212, 234 (4th Cir. 2004) .............................................................................................. 4

Arico v. Progressive Cas. Ins. Co.,
  No. SACV 10-229 DOC, 2010 WL 11595824 (C.D. Cal. May 20, 2010) ............................... 10

Blankenship v. Manchin,
  471 F.3d 523, 526 (4th Cir. 2006) .............................................................................................. 4

Brazell v. Windsor,
  384 S.C. 512, 516, 682 S.E.2d 824, 826 (2009) ......................................................................... 4

Crook v. State Farm Mut. Auto. Ins. Co.,
  235 S.C. 452, 456, 112 S.E.2d 241, 243 (1960) ......................................................................... 8

El-Ad Nob Hill Condominium Association, Inc. v. Mt. Hawley Ins. Co.,
  No. 11-61301-CIVMARRA, 2012 WL 13005800 (S.D. Fla. March 6, 2012) ......................... 10

In re Burlington Coat Factory Securities Litigation,
   114 F.3d 1410, 1426 (3d Cir. 1997)............................................................................................ 4

In re Foremost Cty. Mut. Ins. Co.,
   172 S.W.3d 128, 136 (Tex. App. 2005) .................................................................................... 10

Parrino v. FHP, Inc.,
  146 F.3d 699, 705-06 (9th Cir. 1998) ......................................................................................... 4

Phillips v. LCI Int'l, Inc.,
  190 F.3d 609, 618 (4th Cir. 1999) .............................................................................................. 3

Puckett v. State Farm Gen. Ins. Co.,
  314 S.C. 371, 373, 444 S.E.2d 523, 524 (1994) ......................................................................... 8

Roberts v. American General Property Ins. Co.,
  81 F.3d 151 (Table), 1996 WL 157734, at * 2-3 (4th Cir. 1996) ............................................... 8

Thomas v. Windsor-Mount Joy Mut. Ins. Co.,
  No. 2:08CV249, 2008 WL 11383487, at *3 (E.D. Va. Aug. 6, 2008) ..................................... 10

U.S. Pecan Trading Co. v. Gen. Ins. Co. of Am.,
  No. EP-08-CV-347-DB, 2008 WL 5351847, at *3 (W.D. Tex. Nov. 6, 2008) ........................ 10

                                                                 ii
       2:21-cv-01034-BHH                Date Filed 08/05/21             Entry Number 41              Page 4 of 16




Wilson v. First Class Patrol Officers Michael Slager,
  No. 2:15-CV-02170-DCN, 2016 WL 1253179, at *3 (D.S.C. Mar. 31, 2016) ........................ 11


Rules

Federal Rule of Civil Procedure 12(b)(6) ............................................................................. 1, 9, 11


Other Authorities

Steven Plitt, Daniel Maldonado, Joshua D. Rogers, and Jordan R. Plitt,
  Purpose; generally, 13A COUCH ON INS. § 196:3 (3d ed. June 2021) .................................. 9, 11




                                                              iii
      2:21-cv-01034-BHH             Date Filed 08/05/21           Entry Number 41           Page 5 of 16




                                     PRELIMINARY STATEMENT

        Insurers 1 submit this reply memorandum of law in further support of their motion to

dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) or, in the alternative, stay proceedings

in this action and compel JWA to submit to an EUO. Dismissal is appropriate because JWA failed

to submit to Insurers’ request for an EUO. The EUO requirement is a condition precedent to filing

this lawsuit. As such, JWA has failed to state a claim upon which relief can be granted.

        Insurers respectfully request that the Court issue an Order dismissing JWA’s Complaint as

per Federal Rule of Civil Procedure 12(b)(6) or, in the alternative, stay proceedings in this action

and compel JWA to submit to an EUO.

                                        STATEMENT OF FACTS

        It is Insurers’ position that JWA removed the Equipment from coverage prior to the

Incident. Compl. ¶ 65. JWA’s intent to remove the Equipment from coverage is evidenced by the

June 15, 2020 email from Marsh, JWA’s insurance broker. See Compl. ¶ 68. In the email, Marsh

advised Insurers that “JWA is scraping $60,000,000 of equipment at the existing Mt. Holly

building.” Ex. D (true and correct copy of the email incorporated by reference in Compl. ¶ 68).

The intent to remove the Equipment is further evidenced in the email by Marsh’s calculation of

the associated premium adjustment. See id. Based on the email, the Equipment was removed from

coverage and the premiums adjusted accordingly.

        After the Incident, JWA submitted an insurance claim for the Equipment it had previously

removed from coverage. By letter dated September 30, 2020, Insurers reminded JWA that, by the

June 15, 2020 email, the Equipment “was intended to be scrapped and removed from coverage


1
 Terms are given the same definitions set forth in Insurers’ Motion to Dismiss (ECF No. 23). This brief is submitted
by Defendants ACE AMERICAN INSURANCE COMPANY, STARR TECHNICAL RISKS AGENCY, INC.
(dismissed by ECF No. 36), WESTPORT INSURANCE CORPORATION, and GENERAL SECURITY
INDEMNITY COMPANY OF ARIZONA.


                                                         1
     2:21-cv-01034-BHH         Date Filed 08/05/21      Entry Number 41      Page 6 of 16




under the Policies effective July 1, 2020.” Compl. ¶ 68; see also Ex. E (true and correct copy of

the September 30, 2020 reservation of rights letter, which is incorporated by reference in Compl.

¶¶ 67-68, 72). Insurers also requested documents concerning the Equipment and reserved their

right to deny coverage “to the extent that such equipment was deleted from coverage under the

Policies as of July 1, 2020.” See Compl. ¶ 72; see also Ex. E. After JWA failed to provide the

requested documents, Insurers “issu[ed] a further request for documents and demand for an

examination under oath of JWA employees on December 30, 2020.” Compl. ¶ 78; see also Ex. F

(true and correct copy of Insurers’ December 30, 2020 demand, which is incorporated by reference

in Compl. ¶ 78). The demand advised, in pertinent part:

               Insurers request that JWA provide all documentation requested in
               the attached Schedule “A,” on or before January 13, 2020.
               Insurers further request that JWA thereafter appear for an EUO on
               February 17, 2020. The EUO will be conducted at a mutually
               convenient location and will commence at 10:00 a.m.

Ex. F. The Policies require that, “as a condition precedent” to lawsuit, JWA must: (a) appear for

an EUO; and (b) permit inspection at the examination of any documentation requested by Insurers.

See Ex. A-C. The Policies provide, in pertinent part:

                                              ***
       IV.     CONDITIONS
                                              ***
               B.     Action Against Company
               No action shall lie against the Company unless, as a condition precedent
               thereto, the Insured shall have fully complied with all the terms of this
               policy, and unless commenced within twelve (12) months from the date of
               the Occurrence.
                                              ***
               R.     Requirements in Case of Loss
                                              ***




                                                2
     2:21-cv-01034-BHH         Date Filed 08/05/21       Entry Number 41        Page 7 of 16




               The Insured, as often as may be reasonably required, shall produce for
               examination all books of account, bills, business records, invoices and other
               vouchers, or any other documents reasonably related to the procurement of
               this policy or to the scope and extent of the loss at such reasonable time and
               place as may be designated by this Company, and shall permit extracts and
               copies thereof to be made.
               The Insured, and any officer, director, or employee thereof, shall, as often
               as may be reasonably requested by this Company, submit to examination
               under oath by any person named by this Company, while not in the presence
               of any other Insured, about any matter relating to this insurance or to any
               claim, and the Insured shall sign and return the original transcript of the
               examination within thirty (30) days after submission to the Insured.
                                               ***
Ex. A-C (emphasis added). It is undisputed that JWA has not appeared for an EUO. See generally

Compl. (not alleging that JWA appeared for EUO); see also Opposition (same). Without the EUO,

Insurers are unable to determine whether JWA is making a claim for damage to Equipment that

was previously removed from coverage. As such, Insurers have neither accepted nor denied

coverage for JWA’s Equipment claim. Instead of submitting to an EUO and allowing Insurers to

conclude the adjustment, JWA filed this lawsuit. This breach of a condition precedent to filing a

lawsuit mandates dismissal.


                                          ARGUMENT

I.     THE COMPLAINT SHOULD BE DISMISSED BECAUSE JWA DID NOT
       SATISFY THE POLICIES’ CONDITION PRECEDENT TO FILING A LAWSUIT

       A.      Insurers’ Motion is Supported by Proper Evidence

       Insurers’ Motion is supported by proper evidence. In deciding a 12(b)(6) motion, the Court

can consider the complaint and any authentic documents integral thereto or expressly relied

thereon. See Phillips v. LCI Int'l, Inc., 190 F.3d 609, 618 (4th Cir. 1999) (considering a document

mentioned in the complaint “because it was integral to and explicitly relied on in the complaint

and because the plaintiffs do not challenge its authenticity”); Blankenship v. Manchin, 471 F.3d



                                                 3
      2:21-cv-01034-BHH         Date Filed 08/05/21       Entry Number 41        Page 8 of 16




523, 526 (4th Cir. 2006) (same). “[A]llowing a trial court to consider documents that are

incorporated by reference in the complaint but not actually attached thereto prevents a plaintiff

from benefiting from his own oversight or from surviving a motion to dismiss by intentionally

omitting documents upon which their claims are based.” Brazell v. Windsor, 384 S.C. 512, 516,

682 S.E.2d 824, 826 (2009) (holding that the trial court did not convert the 12(b)(6) motion into a

motion for summary judgment by considering the document); see also Am. Chiropractic Ass'n v.

Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004) (“The rationale underlying this

exception is that the primary problem raised by looking to documents outside the complaint—lack

of notice to the plaintiff—is dissipated ‘[w]here plaintiff has actual notice ... and has relied upon

these documents in framing the complaint.’ What the rule seeks to prevent is the situation in which

a plaintiff is able to maintain a claim of fraud by extracting an isolated statement from a document

and placing it in the complaint, even though if the statement were examined in the full context of

the document, it would be clear that the statement was not fraudulent.” (quoting In re Burlington

Coat Factory Securities Litigation, 114 F.3d 1410, 1426 (3d Cir. 1997); also citing Parrino v.

FHP, Inc., 146 F.3d 699, 705-06 (9th Cir. 1998) (explaining the “policy concern underlying the

rule: Preventing plaintiffs from surviving a Rule 12(b)(6) motion by deliberately omitting

references to documents upon which their claims are based.” (citation omitted)))). As such, in

deciding a 12(b)(6) motion, courts consider the complaint and authentic documents on which it

relies.

          Insurers’ FRCP 12(b)(6) Motion relies only on the Complaint and integral documents

incorporated by reference therein:

                Policies (Ex. A-C): The Policies form the basis for all three causes of action alleged

          in the Complaint.   Specifically, JWA asserted claims for: (1) declaratory judgment


                                                  4
2:21-cv-01034-BHH        Date Filed 08/05/21       Entry Number 41      Page 9 of 16




 declaring the parties’ rights pursuant to the Policies; (2) breach of the Policies; and (3)

 breach of the covenant of good faith and fair dealing implicit in the Policies. See Compl.

 ¶¶ 8, 10, 12, 38-44, 80-102. As such, the Policies should be considered because they are

 integral to and explicitly relied on in the Complaint.

        June 15, 2020 Email from Marsh (Ex. D): The Complaint states that Insurers

 “understood that JWA had ‘removed’ the Cast House Equipment from coverage.” Compl.

 ¶ 65. It further states that this understanding is “based on a misquotation of an email from

 JWA’s insurance broker,” Marsh. Compl. ¶ 68. Because the Complaint alleged that

 Insurers misquoted the email, it was proper to consider the email itself. Accordingly, this

 email should be considered because it is integral to and explicitly relied on in the

 Complaint.

        September 30, 2020 Reservation of Rights Letter (Ex. E): The Complaint states that

 Insurers “sent JWA a letter . . . asserting a ‘complete reservation of rights.’” Compl. ¶ 67

 (quoting the letter and advising that it would be thereafter referred to as the “Reservation

 of Rights Letter”). Moreover, the Complaint continues to quote and paraphrase the

 substance of the letter. See Compl. ¶¶ 67-68, 72. As such, this letter should be considered

 because it is integral to and explicitly relied on in the Complaint.

        December 30, 2020 EUO Demand (Ex. F): The Complaint states that Insurers

 “issu[ed] a further request for documents and demand for an examination under oath of

 JWA employees on December 30, 2020.” Compl. ¶ 78. As such, the December 30, 2020

 EUO demand should be considered because it is integral to and explicitly relied on in the

 Complaint. Even if the EUO demand were not considered, same is not necessary to grant

 dismissal. In the Complaint, JWA admitted that Insurers issued a demand for EUO.


                                           5
    2:21-cv-01034-BHH         Date Filed 08/05/21       Entry Number 41        Page 10 of 16




       Compl. ¶ 78. The Policies require compliance with same as a condition precedent to

       coverage. Ex. A-C. JWA’s Complaint (and its Opposition to the instant Motion) fail to

       assert that JWA appeared for EUO. As such, the Complaint should be dismissed.

Moreover, JWA has not disputed the authenticity of any of these documents. As such, the

foregoing documents should be considered in deciding a FRCP 12(b)(6) motion without

converting it to a motion for summary judgment.

       B.      The Complaint Should be Dismissed Because JWA Breached A Condition
               Precedent to Filing a Lawsuit

       The Complaint should be dismissed because JWA breached a condition precedent to filing

a lawsuit. The Policies provide that, “as a condition precedent” to lawsuit, JWA must: (a) appear

for an EUO; and (b) permit inspection at the examination of any documentation requested by

Insurers. See Ex. A-C. The Policies provide in relevant part:

                                               ***
       IV.     CONDITIONS
                                               ***
               B.     Action Against Company
               No action shall lie against the Company unless, as a condition precedent
               thereto, the Insured shall have fully complied with all the terms of this
               policy, and unless commenced within twelve (12) months from the date of
               the Occurrence.
                                               ***
               R.     Requirements in Case of Loss
                                               ***
               The Insured, as often as may be reasonably required, shall produce for
               examination all books of account, bills, business records, invoices and other
               vouchers, or any other documents reasonably related to the procurement of
               this policy or to the scope and extent of the loss at such reasonable time and
               place as may be designated by this Company, and shall permit extracts and
               copies thereof to be made.



                                                 6
     2:21-cv-01034-BHH             Date Filed 08/05/21         Entry Number 41           Page 11 of 16




                 The Insured, and any officer, director, or employee thereof, shall, as often
                 as may be reasonably requested by this Company, submit to examination
                 under oath by any person named by this Company, while not in the presence
                 of any other Insured, about any matter relating to this insurance or to any
                 claim, and the Insured shall sign and return the original transcript of the
                 examination within thirty (30) days after submission to the Insured.
                                                     ***
Ex. A-C (emphasis added). JWA told the Court in its Opposition that Insurers never demanded an

EUO prior to JWA filing this lawsuit in April. That is simply not true. JWA, in its Complaint,

admitted that Insurers “issu[ed] a further request for documents and demand for an examination

under oath of JWA employees on December 30, 2020.” Compl. ¶ 78; see also Ex. F (a true and

correct copy of Insurers’ December 30, 2020 demand). The EUO demand specified a date and

time for the EUO and was not contingent. See Ex. F. Rather, the cover letter explained that

“Insurers want to work with JWA as partners” to ascertain whether the Policies would provide

coverage for the Equipment in light of JWA’s removal of the Equipment from coverage before the

Incident. See Ex. F. As such, the cover letter explained that if JWA provided sufficient

documentation regarding its intent with regard to the Equipment, an EUO may not be necessary.

See id. JWA failed to provide the documents. 2 It is undisputed that JWA has not appeared for an

EUO. See generally Complaint (failing to allege that JWA appeared for EUO); see also Opposition

(same). As such, JWA’s failure to submit to an EUO breached a condition precedent to filing a

lawsuit, mandating dismissal of this action.

        Moreover, the EUO demand was reasonable and necessary to adjust the claim. Insurers

required the EUO to determine whether JWA is making a claim for damages to Equipment that



2
 While JWA eventually provided 30,000 pages of largely irrelevant documents, JWA waited until March 2, 2021 to
provide same. As such, JWA failed to provide them prior to January 13, 2021 (date listed in EUO demand requesting
documents in advance of EUO) or February 17, 2021 (date of the EUO noticed in the demand). See Ex. F. Thus,
even if the EUO demand were contingent, JWA failed to satisfy any contingencies. See Rocco Dec. ¶¶ 9-10, 13.



                                                       7
    2:21-cv-01034-BHH          Date Filed 08/05/21      Entry Number 41        Page 12 of 16




was previously removed from coverage. Further, JWA disputes the intent of the June 15, 2020

email from Marsh to Insurers stating that “[e]ffective 7/1/20, [B]oilermaker will officially be

operational,” and “at the same time JWA is scraping $60,000,000 of equipment at the existing Mt.

Holly building.” See Ex. D. This issue is critical to the investigation of JWA’s claim as it directly

relates to the scope and availability of coverage under the Policies. JWA admitted that Insurers

explained this reasonable basis for requiring the EUO on multiple occasions. See Complaint ¶¶

68, 72, 78. As such, Insurers had a reasonable basis for requiring the EUO.

       Finally, Insurers need not show prejudice to prevail. The cases relied upon by JWA are

distinguishable because the policies at issue in those cases did not specify that the condition was a

“condition precedent” to lawsuit. See, e.g., Puckett v. State Farm Gen. Ins. Co., 314 S.C. 371,

373, 444 S.E.2d 523, 524 (1994) (refusing to construe policy’s EUO requirement as a condition

precedent to bringing suit where the policy failed to mention that same was a “condition

precedent”); Crook v. State Farm Mut. Auto. Ins. Co., 235 S.C. 452, 456, 112 S.E.2d 241, 243

(1960) (liability policy failed to mention that cooperation clause is a “condition precedent” to

lawsuit); Roberts v. American General Property Ins. Co., 81 F.3d 151 (Table), 1996 WL 157734,

at * 2-3 (4th Cir. 1996) (policy failed to mention that conditions are “conditions precedent” to

lawsuit). Here, JWA’s Policies specifically provide that compliance is “a condition precedent” to

legal action against Insurers. See supra p. 2-3; Ex. A-C (“No action shall lie against the Company

unless, as a condition precedent thereto, the Insured shall have fully complied with all the terms

of this policy, and unless commenced within twelve (12) months from the date of the

Occurrence.”). Accordingly, Insurers need not show prejudice to prevail.




                                                 8
      2:21-cv-01034-BHH        Date Filed 08/05/21      Entry Number 41        Page 13 of 16




        C.     While Insurers Need Not Show Prejudice to Prevail, JWA’s Refusal to Submit
               to EUO Has Prejudiced Insurers’ Adjustment

        While Insurers need not show prejudice to prevail, JWA’s refusal to submit to an EUO has

significantly prejudiced Insurers’ adjustment of the claim. The EUO requirement is “designed to

make available to the insurer additional information from which to determine whether the claim is

a just one which should be paid, to assist in the evaluation of a claim and protect against false

claims, so that the insurer can decide whether to pay the claim without the necessity of litigation.”

Steven Plitt, Daniel Maldonado, Joshua D. Rogers, and Jordan R. Plitt, Purpose; generally, 13A

COUCH ON INS. § 196:3 (3d ed. June 2021). As set forth above, the EUO is required to determine

whether JWA is making a claim for damages to Equipment that was previously removed from

coverage. This critical issue was not clarified upon examination of the documents provided by

JWA to Insurers as JWA failed to provide all communications between JWA and Marsh. JWA’s

refusal to submit to EUO prejudiced Insurers by depriving them of their right to investigate the

claim and decide whether to pay the claim without the necessity of litigation. Accordingly, the

Complaint should be dismissed for failure to comply with condition precedent to litigation or, in

the alternative, stayed pending JWA’s satisfaction of the EUO requirement.

        Wherefore, Insurers respectfully request that the Court issue an Order dismissing JWA’s

Complaint as per Federal Rule of Civil Procedure 12(b)(6).

II.     IN THE ALTERNATIVE, THE COURT SHOULD STAY THE PROCEEDINGS
        AND COMPEL PLAINTIFF TO APPEAR FOR AN EUO

        As discussed in Section I, supra, JWA’s claims are barred because JWA willfully refused

to provide documents and appear for an EUO. In the alternative, Insurers respectfully request the

Court to stay the proceedings and compel JWA to appear for an EUO (including production of the




                                                 9
     2:21-cv-01034-BHH             Date Filed 08/05/21         Entry Number 41           Page 14 of 16




outstanding documents necessary to conduct the EUO). This will allow Insurers the opportunity

to obtain the critical information they need to continue the investigation of JWA’s claim.

        This lawsuit should be stayed or held in abeyance pending JWA’s compliance with the

EUO requirement. The Policies provide that, as a condition precedent to filing a lawsuit, JWA

must comply with the EUO requirement. See supra p. 2-3; Ex. A-C. “When a party refuses to sit

for an EUO, a court may stay the case until the examination is completed.” U.S. Pecan Trading

Co. v. Gen. Ins. Co. of Am., No. EP-08-CV-347-DB, 2008 WL 5351847, at *3 (W.D. Tex. Nov. 6,

2008) (citing In re Foremost Cty. Mut. Ins. Co., 172 S.W.3d 128, 136 (Tex. App. 2005) (reversing

lower court’s denial of abatement because same was “important to preserve the insurer’s

contractual right to obtain an EUO prior to suit”)). As such, this lawsuit should be stayed until

JWA submits to an EUO. All of the cases cited by JWA are distinguishable because the policy

language did not state that the applicable condition was a “condition precedent” to lawsuit. See

Arico v. Progressive Cas. Ins. Co., No. SACV 10-229 DOC, 2010 WL 11595824 (C.D. Cal. May

20, 2010) (policy failed to mention that conditions are “conditions precedent” to lawsuit); El-Ad

Nob Hill Condominium Association, Inc. v. Mt. Hawley Ins. Co., No. 11-61301-CIVMARRA,

2012 WL 13005800 (S.D. Fla. March 6, 2012) (same); Thomas v. Windsor-Mount Joy Mut. Ins.

Co., No. 2:08CV249, 2008 WL 11383487, at *3 (E.D. Va. Aug. 6, 2008) (same). Here, the Policies

specify that JWA must submit to an EUO “as a condition precedent” to filing a lawsuit. See supra

p. 2-3; Ex. A-C. As such, this lawsuit should be stayed until JWA has complied with the Policies’

condition precedent.

        While Insurers need not show good cause, 3 Insurers have shown good cause to stay this

lawsuit. The EUO requirement is “designed to make available to the insurer additional information


3
 Insurers seek a stay or abatement of the proceedings pending JWA’s compliance with the condition precedent. This
differs from a motion for a protective order staying discovery pursuant to FRCP 26(c). See Wilson v. First Class


                                                       10
     2:21-cv-01034-BHH            Date Filed 08/05/21        Entry Number 41           Page 15 of 16




from which to determine whether the claim is a just one which should be paid, to assist in the

evaluation of a claim and protect against false claims, so that the insurer can decide whether to pay

the claim without the necessity of litigation.” Steven Plitt, Daniel Maldonado, Joshua D. Rogers,

and Jordan R. Plitt, Purpose; generally, 13A COUCH ON INS. § 196:3 (3d ed. June 2021). JWA’s

failure to submit to EUO prejudiced Insurers by depriving them of their right to investigate the

claim and decide whether to pay the claim without the necessity of litigation. Accordingly,

Insurers have shown good cause for a stay of this lawsuit pending JWA’s compliance with the

EUO requirement.

        Finally, to effectively conduct the EUO, Insurers need to obtain communications between

Marsh and JWA. As such, Insurers request that the Court permit issuance of a non-party subpoena

on Marsh. This will allow Insurers to obtain Marsh’s file and communications with JWA regarding

the request for change in coverage prior to conducting the EUO. See Rocco Dec. ¶ 6; Ex. D.

Insurers already requested this information from JWA during the adjustment, and JWA failed to

provide same.       Moreover, this limited discovery would streamline issues for the EUO.

Accordingly, it would be appropriate to stay proceedings in the instant action, compel JWA to

appear for an EUO, and allow the Marsh subpoena.

        Wherefore, Insurers respectfully request that the Court issue an Order dismissing JWA’s

Complaint as per Federal Rule of Civil Procedure 12 (b)(6) or, in the alternative, stay proceedings

in the instant action and ordering JWA to appear for an EUO.




Patrol Officers Michael Slager, No. 2:15-CV-02170-DCN, 2016 WL 1253179, at *3 (D.S.C. Mar. 31, 2016) (cited in
JWA’s Opposition, p. 14).


                                                     11
    2:21-cv-01034-BHH         Date Filed 08/05/21      Entry Number 41        Page 16 of 16




                                        CONCLUSION
       For the foregoing reasons, Insurers respectfully request that the Court issue an Order

dismissing JWA’s Complaint as per Federal Rule of Civil Procedure 12 (b)(6) or, in the alternative,

staying proceedings in the instant action and ordering JWA to appear for an EUO.

Dated: August 5, 2021

                                             DUFFY & YOUNG, LLC


                                         By: s/Brian C. Duffy
                                            Brian C. Duffy, Fed Bar. No. 9491
                                            J. Rutledge Young, Jr., Fed. Bar No. 4432
                                            DUFFY & YOUNG, LLC
                                            96 Broad Street
                                            Charleston, South Carolina 29401
                                            (843) 720-2044 (phone)
                                            (843) 720-2047 (fax)
                                            bduffy@duffyandyoung.com
                                            jry@duffyandyoung.com


                                             FORAN GLENNON PALANDECH PONZI & RUDLOFF
                                             PC


                                         By: s/Charles J. Rocco
                                            Charles J. Rocco, Fed Bar. No. CR8646
                                            Dawn Brehony, Fed Bar. No. DB4343
                                            FORAN GLENNON PALANDECH PONZI & RUDLOFF PC
                                            40 Wall Street, 54th Floor
                                            New York, NY 10005
                                            (212) 257-7100 (phone)
                                            (212) 257-7199 (fax)
                                            crocco@fgppr.com
                                            dbrehony@fgppr.com


                                             Attorneys for Defendants
                                             ACE American Insurance Company, Starr Technical
                                             Risks Agency, Inc., General Security Indemnity
                                             Company of Arizona, and Westport Insurance
                                             Corporation



                                                12
